              Case 3:20-mj-00115-EWH Document 5 Filed 09/11/20 Page 1 of 1 PageID# 15


AO 442 (Rev. 11/11) Arrest Warram



                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                    Eastern District of Virginia

                  United States of America
                             V.                                          Case No.    3:20-mj- 115
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                   GORDON G. MILLER Ill
                                                                 )
                                                                 )
                           Defenda111


                                                   ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                             GORDON G. MILLER 111
(name ofperson 10 be arrested)
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment             O Superseding Indictment       O Information       O Superseding Information               ref Complaint
0 Probation Violation Petition           O Supervised Release Violation Petition       O Violation Notice           O Order of the Court
                                                                                                                                    C:
This offense is briefly described as follows:                                                                                       2

  18 U.S.C. § 2252A(a)(5)(B)                                                                                      �;2               ::j
                                                                                                                                    rt1
                                                                                                                 cnO                0
  Possession of Child Pornog raphy                                                                           (") --t   :r:
                                                                                                             .., rn :;a,            (/) ;:o
                                                                                                             <::5:0                 --1 ,,,
                                                                                                                                    )>C)
                                                                                                            :::: L. :i;!.    0      -tm
                                                                                                            2,oo                    r11-­
                                                                                                            =;;     r.no
                                                                                                            :.:.::: -I -:,
                                                                                                                             =
                                                                                                                             )>
                                                                                                                                    u:,<
                                                                                                                                    :1: C,
                                                                                                            >3!�             w      :>
                                                                                                                  -) '
                                                                                                                             w      (/)
Date:         09/09/2020                                                                                                     w
                                                                                        Issuing officer ·s signature

City and state:       Richmond, Virginia                                      Elizabeth Hanes, U.S. Magistrate Judge
                                                                                         Printed name and title


                                                              Return

                                                                                    1 was arrested on (date)                      oJO
